16-2333
     Wu v. Sessions
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A087 516 173
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of February, two thousand eighteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   QUI MEI WU, AKA WUI MEI WU,
14            Petitioner,
15
16                    v.                                             16-2333
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gerald Karikari, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Briena L.
27                                       Stippoli, Senior Litigation
28                                       Counsel; Timothy Bo Stanton, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Qui Mei Wu, a native and citizen of the People’s

6    Republic of China, seeks review of a June 7, 2016, decision of

7    the BIA affirming a December 8, 2014, decision of an Immigration

8    Judge (“IJ”) denying Wu’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Qui Mei Wu, No. A087 516 173 (B.I.A. June 7,

11   2016), aff’g No. A087 516 173 (Immig. Ct. N.Y. City Dec. 8,

12   2014).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Because the BIA agreed with the IJ’s credibility

15   determination and emphasized particular aspects of it, we have

16   reviewed both the BIA’s and IJ’s opinions, including the

17   portions of the IJ decision not explicitly discussed by the BIA.

18   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).   The

19   applicable standards of review are well established.     See 8

20   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

21   513 (2d Cir. 2009).



                                     2
1           Under the REAL ID Act of 2005, the agency may, in light of

2    “the totality of the circumstances,” base an adverse

3    credibility determination on an asylum applicant’s

4    responsiveness, inconsistencies in her statements, “without

5    regard to whether” those inconsistencies go “to the heart of

6    the applicant’s claim,” and the “inherent plausibility” of her

7    account, among other factors.           8 U.S.C. § 1158(b)(1)(B)(iii);

8    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d Cir. 2008).                   In

9    conducting “substantial evidence” review, we “defer . . . to

10   an IJ’s credibility determination unless, from the totality of

11   the circumstances, it is plain that no reasonable fact-finder

12   could make such an adverse credibility ruling.”                  Xiu Xia Lin,

13   534 F.3d at 167.

14          The   adverse      credibility       determination      satisfies   our

15   review.      The agency identified two areas of Wu’s testimony that

16   were    vague,     lacked     detail,       and    were   of    questionable

17   plausibility.       See 8 U.S.C. § 1158(b)(1)(B)(iii); Wensheng Yan

18   v. Mukasey, 509 F.3d 63, 66 (2d Cir. 2007) (“[I]n assessing the

19   credibility of an asylum applicant’s testimony, an IJ is

20   entitled      to   consider    whether       the   applicant’s     story   is

21   inherently implausible.”).           The IJ fulfilled his obligation

22   “to    solicit     more    detail”   by      asking   numerous     follow-up

                                             3
1    questions.   Shunfu Li v. Mukasey, 529 F.3d 141, 147 (2d Cir.

2    2008) (“[A] finding of testimonial vagueness cannot, without

3    more, support an adverse credibility determination unless

4    government counsel or the IJ first attempts to solicit more

5    detail from the alien.”).

6        First, aside from identifying her aunt, Wu was vague about

7    her fellow churchgoers.   Wu testified that she told some of her

8    friends about the church, and later saw them there, but denied

9    having brought them.   She could not explain which of the 50 or

10   60 other church members recruited her friends, and further

11   suggested that she never thought to ask her friends how they

12   came to attend.   In addition to deeming this testimony vague,

13   the IJ was justifiably incredulous.   If Wu had told her friends

14   about the church and later ran into them there, they would have

15   discussed the topic.   Siewe v. Gonzales, 480 F.3d 160, 168-69

16   (2d Cir. 2007).

17       Wu’s testimony about her family members was similarly

18   vague.   She identified four relatives who initially attended

19   the church, but could not remember the names of three or four

20   other family members who joined later and were arrested during

21   the raid.    When asked, Wu could not say which--or even how

22   many--of her relatives were arrested.     Cf. Jin Chen v. U.S.

                                    4
1    Dep’t of Justice, 426 F.3d 104, 114 (2d Cir. 2005) (in pre-REAL

2    ID case, remanding where the IJ and Government “failed to create

3    a   record   that   could    support”   the   IJ’s   vagueness-based

4    credibility finding).       The IJ reasonably found it implausible

5    that Wu did not ask her mother for this information.          Siewe,

6    480 F.3d at 168-69.     Moreover, the letter submitted by Wu’s

7    mother said nothing about their relatives being arrested,

8    casting further doubt on Wu’s account.        Xiu Xia Lin, 534 F.3d

9    166 n.3 (an omission in a document can ground an adverse

10   credibility determination).

11        Wu argues that the IJ should not have focused on whether

12   she knew that the underground church was illegal.       Although the

13   IJ observed that Wu seemed to be differing with the definition

14   of “illegal,” the IJ’s main point was that Wu’s testimony made

15   little sense: how could she not know the church was illegal after

16   her aunt explained that it moved each week to avoid police

17   detection?    The IJ asked a further question: if church leaders

18   worried about detection, why would they not warn new members

19   that the church was illegal?     Otherwise, new members might talk

20   about it openly.    Wu submitted a church attendance certificate,

21   which featured her name, address, and photograph.         That

22   document caused the IJ to ask another reasonable question: why

                                       5
1    would an underground church maintain the photographs and

2    personal identifying information of its members?    Wu

3    characterizes the IJ’s questions as speculative, but all are

4    grounded in Wu’s incompatible statements.   Siewe, 480 F.3d at

5    168-69.

6        The totality of the circumstances outlined above supports

7    the adverse credibility determination.   Xiu Xia Lin, 534 F.3d

8    at 164.   Wu’s asylum, withholding of removal, and CAT claims

9    were all based on the same factual predicate, and so the

10   credibility determination was dispositive as to all three.   See

11   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, the pending motion

14   for a stay of removal in this petition is DISMISSED as moot.

15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe, Clerk




                                    6